Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amended application filed on 05/03/2021.
Claims 1, 5-9, 13-17 and 19-25 are pending. 
Claims 1, 5, 9 and 16 are amended.
Claims 21-25 are new. 
Claims 2-4, 10-12 and 18 are canceled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is being considered by the examiner.
Claim Objections
	Claim 9 appears to contain a typographical error, where the phrase “a second actual name server… is healthy based on the health metric indicating that the second actual name server is unhealthy”, is inconsistent and should be amended to clarify that the metric indicates that the second actual name server is healthy.
Response to Arguments
	Applicant’s arguments (“Remarks”) filed on 05/03/2021 have been considered, however, they are moot due to the new reference, Xu (Pat. No. US 9,917,852 B1), being used in the current rejection.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-17, 19-20, 22 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu (Pub. No. US 2006/0112176 A1) in view of Xu (Pat. No. US 9,917,852 B1).

Regarding claim 1, Liu teaches mapping each of a plurality of virtual name servers to one of a plurality of actual name servers of a domain name system (DNS), each actual name server storing at least one record identifying a domain and an Internet (Liu ¶¶ [0455]-[0456], virtual DNS cache servers are mapped to physical edge DNS cache servers; see also ¶ [0443], edge DNS cache server resolves domain names; see also ¶ [0005], domain names are resolved to IP addresses); receiving, from a monitoring service computer communicatively coupled to the DNS via a computer network, an alert indicating that a first actual name server of the plurality of actual name servers is unhealthy, wherein the first actual name server is mapped to a first virtual name server of the plurality of virtual name servers (Liu ¶¶ [0443]-[0445], DNS load balancer obtains health status from probes which indicate whether the edge DNS cache servers are up or down; see also ¶¶ [0455]-[0456], virtual DNS cache servers are mapped to physical edge DNS cache servers); based on the alert, updating the mapping of the first virtual name server from being mapped to the first actual name server to being mapped to a second actual name server of the plurality of actual name servers that is determined to be healthy (Liu ¶ [0443], “persistency requirements may indicate that a DNS request is to be sent to a particular edge DNS cache server; however that server is currently indicated as being down, or out of service. In this case, the DNS Load Balancer may send the request to a different edge DNS cache server.”; see also ¶¶ [0444]-[0445]).
Liu does not explicitly teach indicating that a first actual name server of the plurality of actual name servers is unhealthy based on a health metric indicating that the first actual name server is unhealthy based on at least a threshold number of client computers receiving a response to a DNS query from the first actual name server that indicates an error.
However, in analogous art of monitoring DNS responses, Xu teaches indicating that a first actual name server of the plurality of actual name servers is unhealthy based on a health metric indicating that the first actual name server is unhealthy based on at least a threshold number of client computers receiving a response to a DNS query from the first actual name server that indicates an error (Xu column 5, lines 2-6, DGA is determined based on a threshold number of NXDOMAIN responses; see also column 3, lines 23-41, an NXDOMAIN error that will be received by a client in response to a DNS query indicates a DNS server problem; see column 4, lines 9-17 for an explanation of DGAs; see also Fig. 7 and column 18, lines 37-67, DGA behavior in hosts such as DNS servers is identified based on NXDOMAIN responses).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Liu and Xu to teach detecting DNS error responses, such as NXDOMAIN responses, because this can indicate DNS server problems; see Xu column 3, lines 40-41. 

	Regarding claim 5, Liu and Xu teach the method of claim 1. 
Liu does not explicitly teach wherein the error is a NXDOMAIN error.
However, Xu teaches wherein the error is a NXDOMAIN error (Xu column 5, lines 2-6, DGA is determined based on a threshold number of NXDOMAIN responses; see also column 3, lines 23-41, an NXDOMAIN error that will be received by a client in response to a DNS query indicates a DNS server problem; see column 4, lines 9-17 for an explanation of DGAs; see also Fig. 7 and column 18, lines 37-67, DGA behavior in hosts such as DNS servers is identified based on NXDOMAIN responses).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Liu and Xu to teach detecting DNS error responses, such as NXDOMAIN responses, because it can indicate DNS server problems; see Xu column 3, lines 40-41. 

Regarding claim 6, Liu and Xu teach the method of claim 1. Liu furthermore teaches wherein updating the mapping of the first virtual name server from being mapped to the first actual name server to being mapped to the second actual name server comprises updating a virtual name record associated with the first virtual name server to point to the second actual name server (Liu ¶ [0458], mapping can be accomplished via dynamic delegation based on parameters from a probe, which means that mappings are updated dynamically; see also ¶ [0459], regarding mapping virtual IP addresses to physical IP addresses; see also ¶ [0460], regarding using techniques in combination for mapping virtual DNC cache to physical edge DNS server).

Regarding claim 7, Liu and Xu teach the method of claim 1. Liu furthermore teaches wherein the plurality of virtual name servers and the plurality of actual name servers are hosted in a same DNS zone (Liu ¶ [0428], edge DNS cache servers cache records for a zone; see also ¶¶ [0455]-[0456], edge DNS cache servers are mapped to virtual DNS cache servers).

Regarding claim 8, Liu and Xu teach the method of claim 1. Liu furthermore teaches wherein the plurality of virtual name servers are hosted in a virtual DNS zone (Liu ¶ [0459], virtual IP addresses of the virtual DNS servers are in a virtual DNS zone).

Regarding claim 9, Liu teaches a computing system comprising: a plurality of actual name servers, each actual name server storing at least one record including a domain and an Internet Protocol (IP) address of a computer hosting the domain and a plurality of virtual name servers, each virtual name server mapped to one of the plurality of actual name servers (Liu ¶¶ [0455]-[0456], virtual DNS cache servers are mapped to physical edge DNS cache servers; see also ¶ [0443], edge DNS cache server resolves domain names; see also ¶ [0005], domain names are resolved to IP addresses); and a recovery service computer configured to: receive, from a monitoring service computer via a computer network, an indication identifying that a first actual name server of the plurality of actual name servers is unhealthy and a second actual name server of the plurality of actual name servers is healthy, wherein the first actual name server is mapped to a first virtual name server of the plurality of virtual name servers (Liu Fig. 12 & ¶¶ [0443]-[0445], DNS load balancer obtains health status from probes which indicate whether the edge DNS cache servers are up or down; see also ¶¶ [0455]-[0456], virtual DNS cache servers are mapped to physical edge DNS cache servers; see also ¶ [0324], probe info is sent over the network); and based on the indication received from the monitoring service computer, update the mapping of the first virtual name server from being mapped to the first actual name server to being mapped to the second actual name server (Liu ¶ [0443], “persistency requirements may indicate that a DNS request is to be sent to a particular edge DNS cache server; however that server is currently indicated as being down, or out of service. In this case, the DNS Load Balancer may send the request to a different edge DNS cache server.”; see also ¶¶ [0444]-[0445]).
Liu does not explicitly teach indicating that a first actual name server of the plurality of actual name servers is unhealthy based on a health metric indicating that the first actual name server is unhealthy based on at least a threshold number of client computers receiving a response to a DNS query from the first actual name server that indicates an error and a second actual name server of the plurality of actual name servers is healthy based on the health metric indicating that the second actual name server is unhealthy based on less than the threshold number of client computers receiving a response to a DNS query from the second actual name server that indicates an error.
However, in analogous art of monitoring DNS responses, Xu teaches indicating that a first actual name server of the plurality of actual name servers is unhealthy based on a health metric indicating that the first actual name server is unhealthy based on at least a threshold number of client computers receiving a response to a DNS query from the first actual name server that indicates an error (Xu column 5, lines 2-6, DGA is determined based on a threshold number of NXDOMAIN responses; see also column 3, lines 23-41, an NXDOMAIN error that will be received by a client in response to a DNS query indicates a DNS server problem; see column 4, lines 9-17 for an explanation of DGAs; see also Fig. 7 and column 18, lines 37-67, DGA behavior in hosts such as DNS servers is identified based on NXDOMAIN responses) and a second actual name server of the plurality of actual name servers is healthy based on the health metric indicating that the second actual name server is unhealthy based on less than the threshold number of client computers receiving a response to a DNS query from the second actual name server that indicates an error (Xu column 5, lines 2-6, DGA is determined based on a threshold number of NXDOMAIN responses; see also column 3, lines 23-41, an NXDOMAIN error that will be received by a client in response to a DNS query indicates a DNS server problem; see column 4, lines 9-17 for an explanation of DGAs; see also Fig. 7 and column 18, lines 37-67, DGA behavior in hosts such as DNS servers is identified based on NXDOMAIN responses).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Liu and Xu to teach detecting DNS error responses, such as NXDOMAIN responses, because this can indicate DNS server problems; see Xu column 3, lines 40-41. 

Liu and Xu teach all the limitations of claims 13-15 as asserted above with regard to claims 6-8, respectively.

(Liu ¶¶ [0455]-[0456], virtual DNS cache servers are mapped to physical edge DNS cache servers; see also ¶ [0443], edge DNS cache server resolves domain names; see also ¶ [0005], domain names are resolved to IP addresses); receiving, from a monitoring service computer communicatively coupled to the DNS via a computer network, a list identifying which of the plurality of actual name servers are unhealthy and which of the plurality of actual name servers are healthy (Liu ¶¶ [0443]-[0445], DNS load balancer obtains health status from probes which indicate whether the edge DNS cache servers are up or down; see also ¶¶ [0455]-[0456], virtual DNS cache servers are mapped to physical edge DNS cache servers); and based on the list, updating the mappings of each of the virtual name servers that map to an unhealthy actual name server to map to a healthy actual name server (Liu ¶ [0443], “persistency requirements may indicate that a DNS request is to be sent to a particular edge DNS cache server; however that server is currently indicated as being down, or out of service. In this case, the DNS Load Balancer may send the request to a different edge DNS cache server.”; see also ¶¶ [0444]-[0445]).
Liu does not explicitly teach wherein the health indicates that an actual name server is healthy based on less than a threshold number of client computers receiving a response to a DNS query from the actual name server that indicates an error, and wherein the health metric indicates that an actual name server is unhealthy based on at least a threshold number of client computers receiving a response to a DNS query from the actual name server that indicates an error.
However, in analogous art of monitoring DNS responses, Xu teaches wherein the health indicates that an actual name server is healthy based on less than a threshold number of client computers receiving a response to a DNS query from the actual name server that indicates an error, and wherein the health metric indicates that an actual name server is unhealthy based on at least a threshold number of client computers receiving a response to a DNS query from the actual name server that indicates an error (Xu column 5, lines 2-6, DGA is determined based on a threshold number of NXDOMAIN responses; see also column 3, lines 23-41, an NXDOMAIN error that will be received by a client in response to a DNS query indicates a DNS server problem; see column 4, lines 9-17 for an explanation of DGAs; see also Fig. 7 and column 18, lines 37-67, DGA behavior in hosts such as DNS servers is identified based on NXDOMAIN responses) and a second actual name server of the plurality of actual name servers is healthy based on the health metric indicating that the second actual name server is unhealthy based on less than the threshold number of client computers receiving a response to a DNS query from the second actual name server that indicates an error (Xu column 5, lines 2-6, DGA is determined based on a threshold number of NXDOMAIN responses; see also column 3, lines 23-41, an NXDOMAIN error that will be received by a client in response to a DNS query indicates a DNS server problem; see column 4, lines 9-17 for an explanation of DGAs; see also Fig. 7 and column 18, lines 37-67, DGA behavior in hosts such as DNS servers is identified based on NXDOMAIN responses).


Regarding claim 17, Liu and Xu teach the method of claim 16. Liu furthermore teaches wherein updating the mappings of each of the virtual name servers that map to an unhealthy actual name server to map to a healthy actual name server comprises updating the mappings of each of the virtual name servers that map to an unhealthy actual name server to map to a healthy actual name server chosen at random from one or more healthy actual name servers (Liu ¶ [0443], load balancing based only on server availability is taught here and is interpreted as balancing at ‘random’ as claimed here).

Liu and Xu teach all the limitations of claims 19-20 as asserted above with regard to claims 6 and 8, respectively.

Liu and Xu teach all the limitations of claims 22 and 24 as asserted above with regard to claim 5. 

Claims 21, 23 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu (Pub. No. US 2006/0112176 A1) in view of Xu (Pat. No. US 9,917,852 B1) and further in view of Cathrow (Pub. No. US. 2017/0222978 A1).

Liu and Xu do not explicitly teach a SERVFAIL error.
However, Cathrow teaches a SERVFAIL error (Cathrow ¶ [0046], “the status can be SERVFAIL, which indicates that the computing device encountered a server failure”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Liu, Xu and Cathrow to teach a SERVFAIL error because it indicates a server failure (Cathrow ¶ [0046]) and because it is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143(I)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454
08/03/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        8/4/2021